 In the Matter Of UNION MANUFACTURING COMPANYandAMALGAMATEDCLOTHING WORKERS OF AMERICA, C. I. O.Case No. 21-R-3249.-Decided July 18,1946Mr. George A. Elstein,of Los Angeles, Calif., for the Company.Katz, Gallagher ct Margolis,byMr. Milton S. Tyre,of Los Angeles,Calif., for the Amalgamated.Messrs. Joseph LewisandFred Lindsay,of Los Angeles, Calif., forthe Independent.Margaret H. Patterson,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon a petition duly filed by Amalgamated Clothing Workers ofAmerica, C. I. 0., herein called the Amalgamated, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Union Manufacturing Company, Los Angeles, Cali-fornia, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before WilliamT.Whitsett, Trial Examiner.The hearing was held at Los Angeles,California, on April 15, 22, 25, 30 and May 6, 1946. The Company,the Amalgamated, and Independent Union of Clothing Workers, Inc.,herein called the Independent, appeared and participated.All par-ties were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.At the hearing The Independent moved to dismiss the petition on theground that its contract with the Company was a bar to the proceeding.The Trial Examiner referred this motion to the Board.Forreasonsstated hereinafter, the motion is hereby denied.'The Trial Ex-aminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded opportunity to filebriefs with the Board.Upon the entire record in the case, theBoard makesthe following:1The Independent also moved that the hearing be postponed untilsuch time as itscharge in Case No. 21-C-2734 filed with the Board on April 11, 1946, had been disposed of.The Trial Examiner denied the motion.On May 22, 1946, the Regional Director issuedletters dismissing the charge.The Board upheld theaction of the Regional Director.69 N. L. R. B., No. 79.640 UNION MANUFACTURING COMPANYFINDINGS or FACT1.THE BUSINESSOF THE COMPANY641The Company operates two plants, one at El Paso, Texas, and oneat Los Angeles, California.This proceeding is concerned with em-ployees of the Company in the Los Angeles plant at 110 West 11thStreet, where the Company is engaged in the manufacture of men'swork clothes.During the year 1945 the Company purchased rawmaterials and supplies in excess of $100,000, of which 95 percent wasshipped to the Company from points outside the State of California.During the same period the Company's sales exceeded $1,000,000 invalue, of which 40 percent was shipped to points outside the Stateof California.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDAmalgamated Clothing Workers of America is a labor organiza-tion, affiliatedwith the Congress of Industrial Organizations, ad-mitting to membership employees of the Company.Independent Union of ClothingWorkers,Inc., is a labor organiza-tion, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Amalgamatedas the exclusive bargaining representative of the Company's em-ployees.The Company has been bargaining with the Independentin a seriesof closed-shop contracts since 1937.On February 25, 1946,the Company received the Amalgamated's written request for recog-nition.2On February 26, 1946, the members of the Independent metand authorized acceptance of a 5-percent pay increase and the ex-tension oftheir contract.Thereafter, on the same day, the Amal-gamated filed its petition with the Board.On the following day,February 27, the Company and the Independent signed the previouslyauthorized agreement extending their then current contract fromMarch 15, 1946, to November 15, 1946.The Company and the Independent contend that the contract signedthe day after the petition was filed is a bar for the reason that it ac-tually became effective before the petition was filed, without the for-At the time the Company and the Independent were operating under an agreemententered into January 10, 1946, extending the existing closed-shop contract from January15, 1946, to March 15, 1946.701592-47--vol. 69--42 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDmality of signing, by virtue of the action. of the Independent'smembers in accepting and authorizing the contract.We find thiscontention without merit.The action of the Independent prior tothe filing of the petition cannot alter our conclusion, based on longestablished policy, that an unsigned contract is no bar to a determi-nation ofrepresentatives.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. TIIE APPROPRIATE UNIT; THE DETERMINATION OFREPTtESENTATIVESThe Amalgamated seeks a unit composed of all production andmaintenance employees except for office, shipping, machinists, andsupervisory employees.The parties are in agreement with respect tothe composition of the unit except for the following categories :Shipping department employees and order pickersThe Amalgamated would exclude, while the Company and theIndependent would include, shipping department employees and orderpickers.The Amalgamated contends that the shipping departmentemployees and order pickers do no production work and thereforeshould be excluded from the production and maintenance unit.Theseemployees are located on the second floor of the Company's buildingand their supervision is the same as that of the office force.Theorder pickers work out of the stock room; they receive orders forshipment, go to the stock room to select the merchandise and place iton the shipping table where it is packed.Shipping department em-ployees check the orders and pack the merchandise for shipment.Bothcategories are paid on an hourly basis and their work appears to belargely manual.For more than 5 years these employees have beencovered by collective bargaining agreements between the Independentand the Company in a plant-wide unit of production and maintenanceemployees.Inasmuch as these employees have been traditionally bar-gained for in the production and maintenance- unit and the record doesnot reveal any substantial divergence of interest between them andother production and maintenance employees, we shall follow our usualpolicy and include them in the unit hereinafter found appropriate.'3Matter of Eicor,Inc., 46 N.L. R. B.1035;Matter of Beatty Logging Co.,62 N. L. R. B.266.-Moreover, in the circumstances of this case, the Amalgamated's request for recognition on February 25 suffices to preclude the contract from operating as a bar. SeeMatterof General Electric X-Ray Corporation,67 N.L.R. B. 997.4Matter of Petersen and Lytle, 60 N. L.R. B. 1070.See alsoMatter of Martin FoodProducts,Inc.,48 N.L. R. B. 19;Matter of Burrus Feed Mills, Dallas Plant,59 N.L. R. B.425 ; Matter of The Flintkate Company,63 N. L. R. B. 914 ;Matter of Fogel RefrigeratorCompany,61 N. L. R. B. 692. UNION MANUFACTURING COMPANY643Head cutter and head presserThe Amalgamated seeks to include and the Independent and theCompany would exclude the head cutter and the head presser.TheIndependent and the Company contend that these employees are super-visors,who, as such, have been excluded from the production andmaintenance contract unit ever since they were respectively placed intheir present positions.These employees are in charge of their particular departments whichare composed of about three workers in each.The work of both menis largely manual. It is undisputed that they were dropped frommembership in the Independent upon their assignment to their presentpositions on the theory that those positions were supervisory. It isequally clear from the record, however, that neither man is vested withthe power to hire or discharge employees and the factory managertestified that he would not follow their recommendations with respectto discharges.Under all the circumstances, it does not appear that either mail is asupervisor within the meaning of our usual definition and, consequentlythey could be included in the unit if they so desire.However, inas-much as these employees were not included in the unit establishedunder prior contracts, we shall conduct a separate election amongthem to determine their desires with respect to the mattersWe shallalso conduct an election among other production and maintenanceemployees in categories previously covered by the contracts betweenthe Company and the Independent.Accordingly, we shall make nofinal unit determination at this time but will be guided by the desiresof the employees involved as expressed in the elections hereinafterdirected.We shall direct that separate elections be held among employees inthe voting groups described below who were employed during thepay-roll period immediately preceding the date of the Direction ofElections herein, subject to the limitations and additions set forthin the Direction.1.All production and maintenance employees of the Company atitsLos Angeles plant, including shipping department employees andorder pickers, but excluding the head cutter and head presser, themachinists, office employees, and all or any other supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recom-mend such action.2.The head cutter and head presser.5Matter of Petersen and Lytle, supra.9Matter ofPittsburgh EquitableMeter Comipany,61 N. L.R. R. 880. 644DECISIONSOF NATIONALLABOR RELATIONS BOARDInasmuch as the Independent does not desire to represent the headcutter and head presser in any unit,we shall not place its name onthe ballot in Group 2.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuantto ArticleIII, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that,as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Union Manufac-turing Company, Los Angeles,California,separate elections by secretballot shall be conducted as early as possible,but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Twenty-first Region,acting in this matter as agent for the National Labor Relations Board,and -subject to Article III, Sections 10 and 11, of said Rules andRegulations,among employees in the votinggroups described in Sec-tion IV, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off,and including employees inthe armed forces of the United States who present themselves in per-son at the polls, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether the employeesinGroup 1 desire to be represented by Amalgamated ClothingWorkers of America, C. I. 0., or by Independent Union of ClothingWorkers, Inc., for the purposes of collective bargaining,or by neither,and whether or not the employees in Group 2 desire to be representedby Amalgamated Clothing Workers of America, C. I. 0., for thepurposes of collective bargaining.